         Case 5:20-cv-00106 Document 32 Filed on 02/26/21 in TXSD Page 1 of 4


                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                     LAREDO DIVISION

    ZAPATA COUNTY, TEXAS,                                 §
    MELISSA CIGARROA,                                     §
    CCMD, LLC & GEORGE C.                                 §
    RINCON,                                               §
                                                          §
                               Plaintiffs,                §
                                                          §
    v.                                                    §            CASE NO.         5:20-CV-106
                                                          §
    JOSEPH R. BIDEN, Jr. PRESIDENT OF                     §
    THE UNITED STATES; ALEJANDRO                          §
    MAYORKAS, 1 as the secretary of THE                   §
    UNITED STATES OF AMERICA’S                            §
    DEPARTMENT OF HOMELAND                                §
    SECURITY and TROY MILLER, as                          §
    the Acting Commissioner of THE UNITED                 §
    STATES CUSTOMS AND BORDER                             §
    PROTECTION,                                           §
                                                          §
                                                          §
                             Defendants.                  §

JOINT ADVISORY ON THE PRESIDENTIAL PROCLAMATION PAUSING BORDER
                       WALL CONSTRUCTION


1.        On February 10, 2021, the Court ordered 2 the Plaintiffs and Defendants (collectively, the

“Parties”) to issue a Joint Advisory on the status of this case and the propriety of a stay of the

proceedings until March 21, 2021.

2.        On January 20, 2021, the President issued a proclamation on “Termination Of Emergency

With Respect To The Southern Border Of The United States And Redirection Of Funds Diverted

To Border Wall Construction. Proclamation No. 10142, 86 Fed. Reg. 7225 (Jan. 27, 2021).




1
  On February 2, 2021, Alejandro Mayorkas was sworn in as the Secretary of the Department of Homeland Security.
Pursuant to Federal Rule of Civil Procedure 25, when a public officer who is a party in an official capacity dies,
resigns, or otherwise ceases to hold office while the action is pending, “[t]he officer's successor is automatically
substituted as a party.”
2
  Dkt. No. 31
         Case 5:20-cv-00106 Document 32 Filed on 02/26/21 in TXSD Page 2 of 4


3.        The Proclamation orders the United States Department of Homeland Security (“DHS”),

United States Custom and Border Protection (“CBP”) and construction contractors to “pause work

on each construction project on the southern border wall, to the extent permitted by law, as soon

as possible but in no case later than seven days from the date of this proclamation.” Id. § 1(i). The

pause applies “to wall projects funded by redirected funds as well as wall projects funded by direct

appropriations.” Id. § 1(b). Further, the Proclamation orders DHS to “pause immediately the

obligation of funds related to construction of the southern border wall, to the extent permitted by

law.” Id. § 1(ii). The Proclamation provides that DHS “may make an exception to the pause,

however, for urgent measures needed to avert immediate physical dangers or where an exception

is required to ensure that funds appropriated by the Congress fulfill their intended purpose.” Id. §

1(b).

4.        In accordance with the Proclamation, suspension notices have been issued to all the

construction contractors working on CBP-funded wall projects, including the CBP-funded wall

projects the Laredo Sector that are at issue in this case. The suspension notices require the

construction contractors to suspend all work in furtherance of their respective contracts.

5.        While construction and obligations are paused, the Proclamation directs the United States

Department of Defense (“DOD”), DHS, and other federal agencies to collect information about

border wall contracts, the status of construction, and funding methods; assess the legality of the

funding and contracting methods for the border wall projects; and evaluate the administrative and

contractual consequences of ceasing each wall construction project. See Proclamation §§ 1(i),

(iii).

6.        Additionally, the Proclamation orders agencies to develop a plan within 60 days “for the

redirection of funds concerning the southern border wall, as appropriate and consistent with

applicable law.” Id. § 2. The plan must “include consideration of terminating or repurposing

contracts with private contractors engaged in wall construction, while providing for the

                                                  1
         Case 5:20-cv-00106 Document 32 Filed on 02/26/21 in TXSD Page 3 of 4


expenditure of any funds that the Congress expressly appropriated for wall construction, consistent

with their appropriated purpose.” Id. “After the plan is developed, the Secretary of Defense and

the Secretary of Homeland Security shall take all appropriate steps to resume, modify, or terminate

projects and to otherwise implement the plan.” Id.

7.         As of the date of this filing, DHS and DOD, along with other agencies, have not yet

developed the plan for the redirection of funds required by the Proclamation and no final decisions

have been made concerning the border wall projects in the Laredo Sector that are at issue in this

case.

8.         In response to the Court’s Order 3 on the propriety of staying the case until March 21, 2021,

parties concur that a stay is proper. A stay would allow time for DHS and DOD to develop a plan

on the redirection of funds and to evaluate the impacts the plan would have on the present case.

However, given the many pressing matters DHS is addressing and the time likely required for DHS

and DOD to develop a plan, the Parties recommend that the case be stayed for 90 days, though

May 21, 2021.

9.         The plan to be prepared by DHS as required by the Proclamation may impact this lawsuit.

Therefore, Zapata County, Texas (“Zapata”) seeks to consult with decisionmakers at DHS

regarding the issues posed by this lawsuit in an attempt to reach a settlement with the Defendants.

Zapata seeks a referral to mediation or settlement conference pursuant to Local Rule 16.4C.

Defendants are open to settlement discussions but do not believe that mediation or a settlement

conference are warranted at this time.




3
    Dkt. No. 31

                                                    2
Case 5:20-cv-00106 Document 32 Filed on 02/26/21 in TXSD Page 4 of 4




                                     Respectfully Submitted,

                                     RYAN K. PATRICK
                                     United States Attorney
                                     Southern District of Texas


                                  By: s/P. Conner Kirtley
                                     P. CONNER KIRTLEY
                                     Assistant United States Attorney
                                     Southern District of Texas No. 3563689
                                     Oklahoma Bar No. 32440
                                     11204 McPherson Road, Suite 100A
                                     Laredo, Texas 78045
                                     Telephone: (956) 723-6523
                                     E-mail: Philip.Kirtley@usdoj.gov
                                     Counsel for Defendants

                                 By: s/Carlos E. Flores (by permission)
                                     CARLOS EVARISTO FLORES
                                     Southern District of Texas No. 940935
                                     Texas Bar No. 24050606
                                     WHITWORTH CIGARROA, PLLC
                                     602 East Calton, Suite 201
                                     Laredo, Texas 78041
                                     Telephone: (956) 727-4441
                                     Facsimile: 956.727.2696
                                     E-mail: cflores@wctexlaw.com
                                     Counsel for Plaintiffs




                                 3
